Citation Nr: 0610197	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to a rating in excess of 30 percent for a 
right shoulder disorder.

6.  Entitlement to a rating in excess of 20 percent for left 
shoulder reconstruction with residuals.

7.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1997 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

Although in correspondence dated in December 2004 the RO, in 
essence, noted issues including entitlement to service 
connection for a right knee disorder had been inadvertently 
listed on the April 2004 statement of the case and were not 
perfected for appellate review, the Board finds the July 15, 
2004, VA Form 9 is a timely notice of disagreement.  The 
Board also notes that a July 2004 rating decision granted 
entitlement to service connection for migraine headaches and 
assigned a 10 percent disability rating.  At her April 2005 
hearing the veteran expressed disagreement with the assigned 
disability rating.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  As these issues have not 
been properly addressed in a statement of the case, they must 
be remanded for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate her 
service connection claims and of which parties were expected 
to provide such evidence by correspondence dated in August 
2002.  There is no indication, however, that she was provided 
such notice for the increased rating issues on appeal.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), finding that the VCAA notice requirements 
applied to all elements of a claim, including the degree of 
disability and the effective date of an award.  As the case 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claims are provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  

In this case, subsequent to the last supplemental statement 
of the case the veteran noted she was scheduled for an 
evaluation by a VA orthopedic surgeon in May 2005 and 
submitted evidence pertinent to her claims.  As she has not 
waived agency of original jurisdiction consideration of this 
evidence, the case must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case on the issues of 
entitlement to service connection for a 
right knee disorder and for entitlement 
to a rating in excess of 10 percent for 
migraine headaches.  The veteran and her 
representative should be apprised that to 
perfect the appeal on these issues for 
Board review she must submit a 
substantive appeal.  The requisite period 
of time for a response should be allowed.

2.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.

3.  The veteran should be requested to 
identify any additional existing VA or 
non-VA medical records pertinent to her 
claims.  After she has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and her representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

